t c summary opinion united_states tax_court scott owen schubert and amy k moore petitioners v commissioner of internal revenue respondent docket no 22477-06s filed date scott owen schubert and amy k moore pro sese margaret a martin for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code irc in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the irc in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the issues for decision are whether petitioners are entitled to deduct their unreimbursed employee business_expenses entitled to deduct their expenditure for tax preparation materials ie turbo tax and tax publications and liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioners resided in california during the first months of mr schubert worked as a salesman selling telephone calling cards for winstar communications llc a k a idt telecom mr schubert’s sales routes required traveling to various parts of northern and southern california for the last months of mr schubert worked for cura group inc a k a vozzcom which was a amy moore did not appear at trial or sign the stipulation of facts the court will dismiss ms moore for failure properly to prosecute and will enter a decision against ms moore consistent with the decision entered against mr schubert subcontractor for comcast as a subcontractor mr schubert traveled to customers’ residences and disconnected the customers’ cable for failure to pay their comcast bills mr schubert was unemployed for the remainder of ms moore worked as a real_estate agent for intero real_estate services and as an administrator for superior employment inc ms moore showed properties to clients transported transactional documents and performed other errands in san jose santa clara and palo alto california petitioners timely filed a joint form_1040 u s individual_income_tax_return for petitioners reported dollar_figure as compensation_for services dollar_figure for mr schubert and dollar_figure for ms moore on petitioners’ schedule a itemized_deductions they claimed a dollar_figure deduction for their tax preparation materials and the following unreimbursed employee_expenses category mr schubert ms moore vehicle expense parking tolls transportation travel expense away from home meals and entertainment business_expense total 1dollar_figure 1dollar_figure big_number big_number big_number big_number big_number big_number based on a 36-cent standard mileage rate before application of the sec_67 2-percent floor respondent disallowed petitioners’ deductions for unreimbursed employee_expenses and tax preparation materials respondent allowed the standard_deduction which was larger than petitioners’ itemized_deductions as adjusted by respondent respondent’s adjustments resulted in a deficiency and he determined an accuracy-related_penalty under sec_6662 at trial mr schubert submitted into evidence revised forms 2106-ez unreimbursed employee business_expenses which were admitted into evidence as petitioners’ new position the revised forms reduced mr schubert’s claimed vehicle and business_expenses to dollar_figure and dollar_figure respectively the revised forms increased ms moore’s claimed vehicle expenses to dollar_figure and reduced her business_expenses to dollar_figure in the revised forms neither petitioner claimed deductions for travel meals and entertainment nor parking fees tolls and transportation i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be petitioners abandoned these issues at trial and in effect conceded that the following claimed deductions were not proper travel meals and entertainment parking fees tolls and transportation and dollar_figure of the total dollar_figure in business_expenses accordingly respondent’s determination is sustained shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 the burden will shift only if the taxpayer has complied with the substantiation requirements and has cooperated with the commissioner’s reasonable requests for witnesses information documents meetings and interviews sec_7491 petitioners have not alleged or proven that sec_7491 applies accordingly petitioners must prove that they are entitled to the deductions see 503_us_79 stating that deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to claim the deduction ii unreimbursed employee business_expenses it is well established that an individual may be in the trade_or_business of being an employee and that ordinary and necessary expenses_incurred in his trade_or_business are deductible subject_to the limitations of sec_67 see sec_67 and b a 54_tc_374 17_tc_1456 sec_67 imposes a limitation on the deductibility of an individual’s miscellaneous_itemized_deductions such deductions are allowable only to the extent that the aggregate deductions exceed a floor of percent of adjusted_gross_income agi the term miscellaneous_itemized_deductions is defined in sec_67 as those itemized_deductions that are not specifically enumerated therein it is also well established that the taxpayer must keep records sufficient to establish the amount of the items required to be shown on his federal_income_tax return see sec_6001 sec_1_6001-1 e income_tax regs but if the taxpayer establishes that he has incurred a deductible expense yet is unable to substantiate the exact amount the court may estimate the deductible amount in some circumstances the cohan_rule see 39_f2d_540 2d cir a claimed business_expenses mr schubert testified that he reduced the total dollar_figure claimed as businesses expenses to dollar_figure because i omitted a lot of these extra -- the fluff ie the job search mr schubert did not explain the nature of their business_expenses and no receipts or other documents were submitted into evidence to substantiate the expenditures respondent’s determination is sustained b vehicle expenses pursuant to sec_274 the court cannot estimate a taxpayer’s expenses with respect to certain items see sanford mr schubert briefly referred to the remaining dollar_figure in business_expenses as a home_office expense whether the expenses are home_office expenses under sec_280a is uncertain nevertheless the expenditures would not be deductible under sec_280a since mr schubert has not shown that a portion of their residence was exclusively used on a regular basis as their principal_place_of_business and that the exclusive use was for their employers’ convenience see sec_280a v commissioner 50_tc_823 affd per curiam 412_f2d_201 2d cir in pertinent part sec_274 provides that no deduction is allowable for listed_property unless the taxpayer complies with certain strict substantiation requirements the term listed_property is defined to include passenger automobiles and other_property used as a means of transportation see sec_280f and ii to substantiate the amount of an automobile expense the taxpayer must prove the following the amount of the expenditure ie cost of acquisition the amount of each business use and the amount of its total use by establishing the amount of its business mileage and total mileage time ie the date of the expenditure or use and the business_purpose for the expenditure or use see sec_1_274-5t through iii temporary income_tax regs fed reg date if the amount is not substantiated by adequate_records or sufficient corroborative evidence then it is disallowed see sec_274 as to the rules of substantiation the temporary_regulation provides that taxpayers must substantiate each element of an expenditure or use by adequate_records or other_sufficient_evidence that corroborates his statements sec_1_274-5t temporary income_tax regs supra taxpayers must maintain and produce such substantiation as will constitute proof of each expenditure or use id written evidence has considerably more probative value than oral evidence and the probative value of written evidence is greater the closer in time it is to the expenditure or use id although a contemporaneous log is not required a record made at or near the time of the expenditure or use that is supported by sufficient documentary_evidence has a higher degree of credibility than a subsequently prepared statement id the corroborative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate the statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence id mr schubert submitted reconstructions of petitioners’ mileage logs to prove their vehicle expenses mr schubert testified that he incorporated the information from the scribbles in his planner into the spreadsheet as to ms moore’s vehicle expenses mr schubert testified that he extrapolated the information from calendars within an outlook computer_program belonging to ms moore’s employer that showed the date and the type of errand ms moore performed mr schubert did not provide the underlying materials to respondent or produce them at trial mr schubert did not testify as to the amounts of their business mileage or to the nature of their appointments the category designated as purpose merely states appts mr schubert attempted to explain his cursory reconstruction by stating it was tough enough doing the odometers and i went back to doing the summary the court finds that petitioners have not satisfied the strict substantiation requirements of sec_274 accordingly respondent’s determination is sustained iii deduction for tax preparation materials a taxpayer may be allowed a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax subject_to the 2-percent floor of sec_67 see sec_67 and b see also supra note in order to have a deductible amount petitioners’ aggregate miscellaneous_itemized_deductions must exceed dollar_figure dollar_figure agi x percent after the disallowance of the unreimbursed employee_expenses petitioners’ sole miscellaneous itemized_deduction is the dollar_figure for tax preparation materials petitioners’ dollar_figure miscellaneous itemized_deduction does not exceed the even if the court were to find that petitioners had substantiated their deductions for unreimbursed employee_expenses the court would nevertheless disallow the deductions because petitioners failed to show that their employers did not have a reimbursement policy see eg boltinghouse v commissioner tcmemo_2007_324 percent floor accordingly respondent’s determination is sustained iv accuracy-related_penalty initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of reasonable_cause substantial_authority or a similar provision id in pertinent part sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of this title and disregard is defined to include any careless reckless or intentional disregard see sec_6662 negligence also includes any failure by the taxpayer to keep because the court finds for respondent on the negligence ground the court need not discuss the substantial_understatement_of_income_tax ground adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs in interpreting sec_6662 the court has defined the term negligence as a ‘lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg 43_tc_168 and tcmemo_1964_299 and citing 731_f2d_1417 9th cir affg 79_tc_714 affd 904_f2d_1011 5th cir affd 501_us_868 sec_6664 provides an exception to the sec_6662 penalty no penalty is imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause therefor and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id the court finds that respondent has met his burden of production and that petitioners were negligent petitioners did not properly substantiate their deductions as required by the irc and the regulations petitioners did not establish a defense for their noncompliance with the irc’s requirements accordingly respondent’s determination is sustained to reflect the foregoing an order of dismissal will be entered as to petitioner amy k moore and decision will be entered for respondent
